Citation Nr: 1329442	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for cirrhosis of the 
liver. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from July 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the Salt 
Lake City, Utah, regional office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of this case was 
thereafter transferred to the RO in San Diego, California. 

This appeal was previously before the Board in October 2010 
and August 2012.  On both occasions the Board remanded the 
appeal for further development.  The requested development 
has been completed to the extent that is possible, and the 
appeal has been returned to the Board for further review. 

The Veteran was scheduled for a hearing before a Veterans 
Law Judge at the RO in January 2010.  He did not appear, and 
he has not provided an explanation for his failure to 
appear.  The Board will proceed with adjudication of his 
claims. 

The Board has reviewed the Veteran's electronic record 
(Virtual VA) prior to rendering a decision in this case.  It 
does not contain any evidence not already in the claims 
folder or considered by the RO.  


FINDINGS OF FACT

1.  Hepatitis C and cirrhosis of the liver were not shown 
during service or until many years after service.  

2.  Hepatitis C and cirrhosis of the liver have not been 
related to inoculation with an air gun during service or any 
other event in service by competent medical opinion.




CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 
38 C.F.R. § 3.303(a) (2012).  

2.  Cirrhosis of the liver was not incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.303(a), 3.310(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided with a letter in 
November 2005 that contained all of the notification 
required by 38 C.F.R. § 3.159, as defined by Pelegrini.  
This letter was provided to the Veteran prior to the initial 
adjudication of his claims.  The Veteran has also been 
provided with additional letters that are specific to 
hepatitis C, and included a list of risk factors for this 
disease.  Although the Veteran has not been provided with 
notification regarding the assignment of disability ratings 
and effective dates, this cannot result in any prejudice to 
the Veteran.  As his claims will be denied, there will be no 
disability rating or effective date assigned.  The Veteran 
does not argue that he is prejudiced by this omission.  
Moreover, as the Veteran has failed to provide VA with a 
current address, any additional notice would be of no 
benefit as it will not reach him.  The Board concludes that 
the duty to notify has been met.  

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  Private medical records and VA treatment records 
have been obtained, including VA treatment records from New 
Jersey, Connecticut, Utah, and California.  Records have 
been obtained from the Social Security Administration (SSA).  
The Veteran was scheduled for a hearing before a Veterans 
Law Judge, but failed to report.  He was scheduled for 
appropriate VA examinations but also failed to report.  The 
Veteran did not reply to the most recent requests to 
identify all private and VA treatment sources.  At this 
point the Board notes that this appeal has been remanded on 
two prior occasions to, among other things, ascertain the 
Veteran's current address.  All attempts to contact the 
Veteran have been unsuccessful, and he has not contacted VA 
in over six years.  The Board notes that it is the burden of 
the Veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Furthermore, "[T]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In view of current circumstances, the 
Board finds that all development has been completed to the 
extent possible.  There is no indication that there is any 
relevant evidence outstanding in these claims that can be 
obtained without assistance from the Veteran, and the Board 
will proceed with consideration of his appeal.

Service Connection

The Veteran contends that he has developed hepatitis C as a 
result of active service.  He argues that his hepatitis C is 
the result of air gun inoculations he received when he 
initially began military service.  He further believes that 
the cirrhosis is due to his hepatitis.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
However, this method may be used only for the chronic 
disabilities noted in 38 C.F.R. § 3.309, which does not 
include hepatitis C or cirrhosis of the liver.  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that in meeting our responsibility to 
weigh the credibility and probative value of the evidence, 
we may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items 
of evidence in this case must be determined by the quality 
of the evidence, and not necessarily by its quantity or 
source. 

In addition, the Federal Circuit has held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical profession."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence."

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as tinnitus, hand pain, and shortness of breath, the Veteran 
is not competent to provide evidence as to more complex 
medical questions such as the etiology of hepatitis C or 
cirrhosis, as is the case here.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the records establish that the Veteran has 
current diagnoses of both hepatitis C and cirrhosis of the 
liver.  He has therefore met the first requirement for 
service connection.  

However, the Board finds that there is no evidence of either 
hepatitis C or cirrhosis during service or until many years 
after discharge from service, and no competent medical 
opinion that relates these disabilities to active service.  

The service treatment records are entirely negative for 
evidence of either hepatitis C or cirrhosis.  The Veteran 
answered "no" to a history of liver trouble on the May 1974 
Report of Medical History he completed at discharge from 
active service.  A medical examination conducted at this 
time found the Veteran to be normal.  

The post service medical records are also negative for 
evidence of hepatitis C or cirrhosis of the liver for many 
years after discharge.  The Veteran states that these 
disabilities were initially diagnosed in the early 1990s, 
which would be approximately 16 to 20 years after his 
discharge from service.  Private records from as early as 
November 1999 note a history of hepatitis C.  An October 
2001 VA treatment record also notes a history of hepatitis 
C, and further notes that the Veteran had been treated with 
Interferon and Ribavirin since September 2000.  Records 
dating through 2007 include tests that confirm cirrhosis of 
the liver, and further show that the Veteran continued to be 
treated for both hepatitis C and cirrhosis of the liver.  

Significantly, not a single one of the medical professionals 
who have treated the Veteran has related either his 
hepatitis C or cirrhosis of the liver to active service, or 
even noted that the Veteran was inoculated with an air gun.  
The Veteran argues that he contracted hepatitis C as a 
result of receiving inoculations with an air gun during 
service but he has not offered any competent medical 
evidence or indeed any evidence at all beyond his bare 
assertions in support of his theory.  The Board notes that 
while the Veteran is competent to report that he received 
inoculations with an air gun in service, he has not shown 
that he is a medical professional who is competent to state 
that the air gun contained hepatitis or that it led to the 
development of his hepatitis C or cirrhosis.  The Board 
further notes that the Veteran failed to report for an 
examination at which a medical professional who was 
competent to express an opinion as to whether or not the 
Veteran's theory is valid could have provided such an 
opinion.  In the absence of any evidence of either hepatitis 
C or cirrhosis of the liver in service or until many years 
after discharge from service, and in the absence of any 
competent evidence that can relate the Veteran's current 
diagnoses of hepatitis C or cirrhosis to an event in 
service, entitlement to service connection for these 
disabilities is not 

	(CONTINUED ON NEXT PAGE)




demonstrated.  To the extent that the Veteran argues his 
cirrhosis has developed due to his hepatitis, there is no 
basis for a grant of service connection on a secondary basis 
as service connection for hepatitis C is not established.  


ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to service connection for cirrhosis of the liver 
is denied. 



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


